Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00519-CV

                                   Robert SAMANIEGO,
                                         Appellant

                                              v.

                                   Mary SAMANIEGO,
                                        Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-0784-CV
                        Honorable W.C. Kirkendall, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed in that appellant Robert Samaniego is indigent.

      SIGNED June 25, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice